Exhibit 4.4 REGISTRATION RIGHTS AGREEMENT NIELSON& ASSOCIATES, INC. APRIL 16, 2007 * REGISTRATION RIGHTS AGREEMENT TABLE OF CONTENTS Page Article 1 Defined Terms Article 2 Registration Rights 2.1 Piggyback Registration. 5 2.2 Demand Registration. 7 2.3 Underwritten Offerings. 10 2.4 Postponements. 10 Article 3 Registration Procedures 3.1 Obligations of the MLP. 11 3.2 Seller Information. 16 3.3 Notice to Discontinue. 16 Article 4 Registration Expenses Article 5 Free Writing Prospectus Article 6 Indemnification 6.1 Indemnification by the MLP. 18 6.2 Indemnification by Holders. 18 6.3 Conduct of Indemnification Proceedings. 19 6.4 Contribution. 20 6.5 Other Indemnification. 21 6.6 Indemnification Payments. 21 6.7 Survivability.The obligations of the Company and Holders under this Article 6 shall survive the completion of any offering of Registrable Securities and the termination of this Agreement for any reason. 21 6.8 Conflicting Provisions. 21 Article 7 Compliance with Rule 144 Article 8 Miscellaneous 8.1 Notices. 22 8.2 Assignment of Rights. 22 8.3 Limitation of Rights. 23 8.4 Recapitalization, Exchanges, etc. Affecting the Units. 23 8.5 Specific Performance. 23 ii 8.6 Counterparts. 23 8.7 Headings. 23 8.8 Governing Law. 24 8.9 Severability of Provisions. 24 8.10 Entire Agreement. 24 8.11 Amendment. 24 8.12 No Presumption. 24 iii REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into on the 16th day of April, 2007 (the “Effective Date”), by and among Nielson & Associates, Inc., a Wyoming corporation (“Nielson”), Legacy Reserves LP, a Delaware limited partnership (the “MLP”), and Legacy Reserves GP, LLC, a Delaware limited liability company (the “General Partner”), for itself and on behalf of the MLP in its capacity as general partner.The above-named entities are sometimes referred to in this Agreement each as a “Party” and collectively as the “Parties.”Terms that are capitalized but not defined shall have the meanings assigned to such terms in Article 1 hereof. RECITALS WHEREAS, on March15, 2006, the MLP completed a private placement (the “Private Placement”) of units representing limited partner interests in the MLP (“Units”) to the purchasers (the “Investors”) identified in the purchase/placement agreement dated March6, 2006 between the MLP and Friedman, Billings, Ramsey & Co., Inc. (“FBR”) (the “Placement Agreement”); and WHEREAS, pursuant to the Placement Agreement and as an inducement to the Investors to purchase the Units in the Private Placement, the MLP and the General Partner entered into a Registration Rights Agreement with the Investors (the “Investors Registration Rights Agreement”) providing registration rights to the Investors as more particularly provided therein; and WHEREAS, the MLP and the General Partner entered into a registration rights agreement dated March15, 2006 ( the “Founders Registration Rights Agreement”) with the other parties thereto (the “”Founders”) providing registration rights to the Founders as more particularly provided therein; and WHEREAS, pursuant to the Investors Registration Rights Agreement on May12, 2006 the MLP filed with the Commission two registration statements on Form S-1, one each for the Investors and FBR (the “FBR Registration Statement”); and WHEREAS, the MLP and the General Partner entered into a registration rights agreement dated June29, 2006 (the “Henry Registration Rights Agreement”) with Henry Holding LP (“Henry”) providing registration rights to Henry as more particularly provided therein; and WHEREAS, Legacy Reserves Operating LP, a Delaware limited partnership and subsidiary of the MLP (“Operating”) and Nielson have entered into a purchase and sale agreement (the “Purchase Agreement”) dated March 20, 2007; and WHEREAS, the Purchase Agreement contemplates that Units will be issued to Nielson (“Purchase Price Units”) as partial consideration for the Purchase Price (as such term is defined in the Purchase Agreement) and that the parties hereto will execute this Agreement to more fully set forth the registration rights of Nielson. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: ARTICLE 1 DEFINED TERMS . When used in this Agreement, the following terms shall have the respective meanings set forth below: “Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act.The term “Affiliates” has a correlative meaning. “Agent” is defined in Section6.1. “Agreement” is defined in the introductory paragraph of this Agreement. “Blackout Notice” is defined in Section2.4. “Blackout Period” is defined in Section2.4. “Board” means the board of directors of the General Partner. “Business Day” means with respect to any act to be performed hereunder, each Monday, Tuesday, Wednesday, Thursday and Friday that is not a day on which banking institutions in New York, New York or other applicable places where such act is to occur are authorized or obligated by applicable law, regulation or executive order to close. “Claims” is defined in Section6.1. “Commission” means the Securities and Exchange Commission. “Demand Registration” is defined in Section 2.2.1(a). “Demand Registration Statement” means a Registration Statement of the MLP which covers the Registrable Securities requested to be included therein pursuant to Section 2.2. “Effective Date” is defined in the introductory paragraph of this Agreement. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations of the Commission promulgated thereunder. -2- “FBR Registration Statement” is defined in the Recitals to this Agreement. “Form S-3” means such form under the Securities Act as in effect on the date hereof or any registration form under the Securities Act subsequently adopted by the Commission that permits incorporation of substantial information by reference to other documents filed by the MLP with the Commission. “Founders” is defined in the Recitals to this Agreement. “Founders Registration Rights Agreement” is defined in the Recitals to this Agreement. “Free Writing Prospectus” means a free writing prospectus, as defined in Rule405 under the Securities Act. “General Partner” is defined in the introductory paragraph of this Agreement. “Henry” is defined in the Recitals to this Agreement. “Henry Registration Rights Agreement” is defined in the Recitals to this Agreement. “Holders” means each of (i) Nielson for so long as it owns any Registrable Securities and (ii) Nielson’s Permitted Transferees and (iii) their respective heirs, successors and permitted assigns who acquire or are otherwise the transferee of the Registrable Securities, directly or indirectly from Nielson (or any subsequent Holder), for so long as such Permitted Transferee, heir, successor and permitted assign owns any Registrable Securities. “Initiating Holder(s)” means with respect to a particular Demand Registration, the Holder or Holders who initiated the Request for such registration. “Immediate Family Member” means a child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including adoptive relationships, of a natural person referred to herein. “Inspector” and “Inspectors” are defined in Section3.1(g). “Investors” is defined in the Recitals to this Agreement. “Investors Registration Rights Agreement” is defined in the Recitals to this Agreement. “Issuer Free Writing Prospectus” means an issuer free writing prospectus, as defined in Rule 433 under the Securities Act. “Majority Holders of the Registration” means with respect to a particular registration, one or more holders of securities who would hold a majority of the securities to be included in such registration. “Market Price” means the price of the Units sold in the Private Placement. “MLP” is defined in the introductory paragraph of this Agreement. -3- “National Securities Exchange” means an exchange registered with the Commission under Section 6(a) of the Securities Exchange Act of 1934, as amended, supplemented or restated from time to time, and any successor to such statute. “Nielson” is defined in the introductory paragraph to this Agreement. “Operating” is defined in the Recitals to this Agreement. “Partnership Group” means the MLP, the General Partner, Operating, and Legacy Operating GP, LLC, a Delaware limited liability company. “Party” and “Parties” are defined in the introductory paragraph of this Agreement. “Permitted Free Writing Prospectus” is defined in Article 5. “Permitted Transferees” is defined in Section8.2. “Person” means any individual, corporation, company, voluntary association, partnership, joint venture, trust, limited liability company, unincorporated organization, government or any agency, instrumentality or political subdivision thereof, or any other form of entity. “Piggyback Registration” is defined in Section 0. “Piggyback Registration Statement” means a Registration Statement of the MLP which covers the Registrable Securities requested to be included therein pursuant to the provisions of Section2.1. “Placement Agreement” is defined in the Recitals to this Agreement. “Private Placement” is defined in the Recitals to this Agreement. “Prospectus” means the prospectus included in the Registration Statement at each such time as the Registration Statement is filed with the Commission and at the time such Registration Statement is declared effective, as amended or supplemented by any prospectus supplement and by all other amendments thereof, including post-effective amendments, and all material incorporated by reference into such Prospectus. “Purchase Agreement” is defined in the Recitals to this Agreement. “Purchase Price” is defined in the Purchase Agreement. “Purchase Price Units” is defined in the Recitals to this Agreement. “Registrable Securities” means (i) the Purchase Price Units beneficially owned by Nielson, (ii) the Purchase Price Units beneficially owned by the Permitted Transferees and (iii) any other securities of the MLP (or successor or assign of the MLP, whether by merger, consolidation, sale of assets or otherwise) which may be issued or issuable with respect to, in exchange for, or in substitution of, any Purchase Price Units referenced in clauses (i) and (ii) -4- whether by reason of any dividend or split, combination of securities, merger, consolidation, recapitalization, reclassification, reorganization, sale of assets or similar transaction.As to any particular Registrable Securities, such securities shall cease to be Registrable Securities when (A) a Registration Statement with respect to the sale of such securities shall have been declared effective under the Securities Act and such securities shall have been disposed of in accordance with such Registration Statement, (B) such securities are sold pursuant to Rule 144 (or any successor provision) under the Securities Act, (C) such securities have been otherwise transferred and subsequent public distribution of them shall not require registration under the Securities Act or (D) such securities shall cease to be outstanding. “Registration Expenses” is defined in Article 4 of this Agreement. “Registration Statement” means a registration statement of the MLP concerning the sale of its securities to the public, on an appropriate form under the Securities Act, including the Prospectus included therein, all amendments thereof and supplements thereto (including post-effective amendments) and all exhibits and all material incorporated therein. “Request” is defined in Section 2.2.1(a). “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations of the Commission promulgated thereunder. “Shelf Registration” is defined in Section 2.2.1(a). “Transfer” means any sale, assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any other disposition by law or otherwise. “Underwritten Offering” means a sale of Units to an underwriter or underwriters for reoffering to the public. “Units” is defined in the Recitals of this Agreement. “Withdrawn Demand Registration” is defined in Section 2.2.1(b). “Withdrawn Request” is defined in Section 2.2.1(b). ARTICLE 2 REGISTRATION RIGHTS 2.1Piggyback Registration. Right to Include Registrable Securities.If the MLP, at any time or from time to time proposes to register the offering and sale of any of its securities under the Securities Act(A) on Form S-3 (or any successor to such form) or (B) on Form S-1 (or any successor to such form) in order to effectuate an offering of Units to be newly issued by and for the account of the MLP and files (i)such a Registration Statement or (ii)proposes to do a take down off of an effective shelf Registration Statement, other than the FBR Registration Statement, whether or not pursuant to registration rights granted to other holders of its securities and whether or not for sale for its own account, the MLP shall deliver prompt written notice (which notice shall be given, to the extent -5- reasonably practicable, at least 45 days prior to the filing of such Registration Statement or ten (10) days prior to the filing of any preliminary prospectus supplement pursuant to Rule424(b), or the prospectus supplement pursuant to Rule424(b) (if no preliminary prospectus supplement is used)) to all Holders of Registrable Securities of its intention to undertake such registration or offering, describing in reasonable detail the proposed registration and distribution (including the anticipated range of the proposed offering price, the class and number of securities proposed to be registered and the distribution arrangements) and of such Holders’ right to participate in such registration under this Section2.1 as hereinafter provided.Subject to the other provisions of this Section2.1, upon the written request of any Holder made within 20 days with respect to the filing of a registration statement, and within seven (7) days with respect to the filing of any preliminary prospectus supplement pursuant to Rule424(b), or the prospectus supplement pursuant to Rule424(b) (if no preliminary prospectus supplement is used), after the receipt of such written notice (which request shall specify the amount of Registrable Securities to be registered and the intended method of disposition thereof), the MLP shall effect the registration under the Securities Act of all Registrable Securities requested by Holders to be so registered (a “Piggyback Registration”), to the extent required to permit the disposition (in accordance with the intended methods thereof as aforesaid) of the Registrable Securities so to be registered, by inclusion of such Registrable Securities in the Registration Statement which covers the securities which the MLP proposes to register and shall cause such Registration Statement to become and remain effective with respect to such Registrable Securities for the period provided in Section 3.1(b).If a Piggyback Registration involves an Underwritten Offering, immediately upon notification to the MLP from the underwriter of the price at which such securities are to be sold, the MLP shall so advise each participating Holder.The Holders requesting inclusion in a Piggyback Registration may, at any time up to and including the time of pricing of the Piggyback Registration Statement (and for any reason), revoke such request by delivering written notice to the MLP revoking such requested inclusion. If at any time after giving written notice of its intention to register any securities and up to and including the time of effectiveness or, if applicable, pricing of the Piggyback Registration Statement filed in connection with such registration, the MLP shall determine for any reason not to register or to delay registration of such securities, the MLP may, at its election, give written notice of such determination to each Holder of Registrable Securities and, thereupon, (i)in the case of a determination not to register, the MLP shall be relieved of its obligation to register any Registrable Securities in connection with such registration (but not from its obligation to pay the Registration Expenses incurred in connection therewith), without prejudice, however, to the rights of Holders to cause such registration to be effected as a Demand Registration under Section 2.2, subject, however, to the provisions of Section 2.4 and (ii)in the case of a determination to delay such registration, the MLP shall be permitted to delay the registration of such Registrable Securities for the same period as the delay in registering such other securities; provided, however, that if such delay shall extend beyond 120 days from the date the MLP received a request to include Registrable Securities in such Piggyback Registration, then the MLP shall again give all Holders the opportunity to participate therein and shall follow the notification procedures set forth in the preceding paragraph.There is no limitation on the number of such Piggyback Registrations pursuant to this
